Third District Court of Appeal
                               State of Florida

                          Opinion filed July 14, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             ________________

                            No. 3D21-392
           Lower Tribunal Nos. 17-MM-696-A-M; 19-AP-2-A-M
                          ________________


                          Zachary Zieminski,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal from the County Court for Monroe County, Ruth Becker,
Judge.

      Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Jacqueline Rae Brandt, Assistant Regional Counsel, for
appellant.

      Ashley Moody, Attorney General, and Brian H. Zack, Assistant
Attorney General, for appellee.


Before EMAS, LOGUE, and HENDON, JJ.

     PER CURIAM.
Affirmed.




            2